IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,772



                  EX PARTE DAVID CLAYTON RATLIFF, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-08-0234 IN THE 43 RD DISTRICT COURT
                           FROM PARKER COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to fifteen years’ imprisonment. The Second Court of Appeals

affirmed his conviction. Ratliff v. State, 320 S.W.3d 857 (Tex. App.–Ft. Worth 2010).

       Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because

he did not communicate with Applicant prior to trial, he presented harmful evidence to the jury, and

that he failed to convey a plea bargain offer.
                                                                                                  2

       The trial court has determined that trial counsel was ineffective and that such ineffective

representation prejudiced Applicant. We agree. Relief is granted. The judgment in Cause No. CR-

08-0234 in the 43rd Judicial District Court of Parker County is set aside, and Applicant is remanded

to the custody of the sheriff of Parker County. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: April 18, 2012
Do Not Publish